EXHIBIT 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change October 25, 2012 3. News Release October 25, 2012 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. announced that the NASDAQ Listing Qualifications Staff has approved the Company’s request to transfer its listing from The NASDAQ Global Market to The NASDAQ Capital Market.Accordingly, the Company’s common shares will begin trading on The NASDAQ Capital Market effective with the open of business on Friday, October 26, 2012.The transfer of the Company’s listing should have no impact on trading in the Company’s common shares, and the Company’s common shares will continue to trade under the symbol CRME.In addition, the transfer will not impact the Company’s listing on the Toronto Stock Exchange. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Title: Phone No.: Ms. Jennifer Archibald Chief Financial Officer 604-677-6905 9. Date of Report October 26, 2012 Per: “Jennifer Archibald” Jennifer Archibald, Chief Financial Officer
